          Case 6:19-cv-00026-ADA Document 35 Filed 09/30/19 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION




 EROAD LIMITED and EROAD INC.,
                                                           Civil Action No. 6:19-cv-26-ADA
                         Plaintiffs,
                                                           JURY TRIAL DEMANDED
                 v.


 PERDIEMCO, LLC

                         Defendant.




                       MOTION OF PERDIEMCO, LLC TO DISMISS

       Now comes the Defendant PerdiemCo LLC (“PerDiem”) and moves this Court pursuant

to Fed. R. Civ. P. 12(b)(6) for an Order dismissing the claims of Eroad Ltd. and Eroad, Inc.

(collectively “Eroad”) for failing to state a cause of action of non-infringement.               The

declaratory judgement complaint filed by Eroad includes 11 counts alleging non-infringement

of 11 PerDiem patents, but fails to identify which Eroad products are alleged to not infringe,

fails to identify which claims of the challenged patents are not infringed, and fails to identify

the claim elements Eroad’s products allegedly lack.           Eroad’s complaint fails to provide

meaningful notice of the allegations being made. Accordingly, PerDiem moves this Court for

an Order dismissing Eroad’s present claims. A proposed Order is attached.

A.     Argument

       The Federal Rules of Civil Procedure “require[] only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
                                                  1
          Case 6:19-cv-00026-ADA Document 35 Filed 09/30/19 Page 2 of 6




what the … claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007). Plaintiffs cannot satisfy this standard, however, with complaints containing

only “labels and conclusions” or a “formulaic recitation of the elements of a cause of action.” Id.

Instead, a plaintiff must allege facts sufficient to “raise a right to relief above the speculative

level.” Id. To meet this standard, a complaint must state a claim that is plausible on its face. Id.

at 570. A claim is plausible when the plaintiff pleads enough factual content that the court may

reasonably draw the inference that relief sought is proper. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (citing Twombly, 550 U.S. at 556). In order for a claim or complaint to survive dismissal

for failure to state a claim, the plaintiff must “allege facts sufficient to state all the elements of

[his or] her claim.” Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th Cir. 2003).

        Historically, patent pleadings were evaluated for sufficiency by comparing the pleading

to that found in Form 18 of the Federal Rule of Civil Procedure. 1 That standard came under fire

because it was not clear that the bare bones recitations found in Form 18 met Rule 8(a) muster

after Twombly and Iqbal. Patent pleadings have been held to a higher standard in light of those

two decisions. Specifically patent pleadings must now demonstrate which claims are infringed

by what products and how those claims are infringed. See Macronix Intern. Co., LTD v.

Spansion Inc., 4 F.Supp.3d 797, 803 (E.D. Va. 2014). Critically, declaratory judgment

complaints alleging non-infringement must also meet the higher Twombly/Iqbal standards.

“Courts use the same standard in ruling on a motion to dismiss a counterclaim under Rule

12(b)(6) as they do in assessing a claim in a complaint.” Princeton Digital Image Corp. v.

Konami Digital Entm’t Inc., No. CV 12-1461-LPS-CJB, 2017 WL 239326, at *3 (D. Del. Jan.


1 Form 18 was abrogated in 2015 and all patent pleadings filed after December 1, 2015 are
subject to the normal pleading standards of Rule 8(a). See Order Amending Fed. R. Civ. P. (U.S.
Apr. 29, 2015).
                                                2
         Case 6:19-cv-00026-ADA Document 35 Filed 09/30/19 Page 3 of 6




19, 2017); RAH Color Techs. LLC v. Ricoh USA Inc., 194 F. Supp. 3d 346, 348 (E.D. Pa. 2016);

Crye Precision LLC v. Duro Textiles, LLC, 112 F. Supp. 3d 69, 79 (S.D.N.Y. 2015); The Beer

Barrel, LLC v. Deep Wood Brew Prods., LLC, 2016 WL 5936874 at *4-5 (October 12, 2016 D.

Utah) (dismissing declaratory judgment non-infringement claim for lack of factual support).

Thus, “to survive a motion to dismiss, counterclaims for declaratory judgment of non-

infringement and invalidity must meet the pleading requirements set forth in Iqbal and

Twombly.” SecurityProfiling, LLC v. Trend Micro America, Inc., No. 6:26-cv-01165-RWS-JDL,

2017 WL 5150682, *4 (E.D. Tex. March 21, 2017) (citing Princeton, 2017 WL 239326, at *3;

Elec. Commc’n Techs., LLC v. Clever Athletics Co., LLC, No. 9:16-CV-81466-WPD, 2016 WL

7409710, at *3 (S.D. Fla. Dec. 19, 2016); Tannerite Sports, LLC v. Jerent Enterprises, LLC, No.

6:15-CV-00180-AA, 2016 WL 1737740, at *5 (D. Or. May 2, 2016); Crye, 112 F. Supp. 3d at

79–80. The Iqbal and Twombly pleading requirements are met if the counterclaims allege

sufficient facts to make out a plausible claim. Princeton, 2017 WL 239326, at *5–6; RAH Color,

194 F. Supp. 3d at 350–353; Elec. Commc’n, 2016 WL 7409710, at *3.

       The Complaint Eroad filed here falls short of the mark. Although that Complaint

includes numerous headers, all purporting to state a Count of non-infringement, not one of those

Counts include a numbered paragraph actually asserting non-infringement of any claim by any

product. Rather, as to its allegation of non-infringement of the ‘314 patent, Eroad simply pleads:

       EROAD does not make, use, offer for sale, sell, import, or export, and have not
       ever made, used, offered to sell, sold, imported, or exported, any method, device,
       or apparatus that infringes, either directly, contributorily, or by inducement, any
       valid and enforceable claim of the ’314 patent, either literally or under the doctrine
       of equivalents.

[Dkt. 1, p. 7]. That is as substantive as Eroad’s pleading gets. The same conclusory language is

used as the basis for each and every one of Eroad’s 11 counts of “non-infringement.” No

                                                 3
         Case 6:19-cv-00026-ADA Document 35 Filed 09/30/19 Page 4 of 6




products are identified in Eroad’s pleading. No claims are identified. No allegedly missing

claim element is identified. Eroad’s Complaint leaves PerDiem and this Court simply guessing

at what Eroad’s eleven causes of action might be.

       Eroad’s pleadings are insufficient as both a factual and a legal matter and more detail is

required. Eroad brought this action, they need to identify what does not infringe and why they

contend that no infringement has occurred. Accordingly, PerDiem respectfully requests an

Order dismissing Eroad’s purported non-infringement claims. A complaint based on nothing

more than conclusory allegations of non-infringement is insufficient as a matter of law – more is

required. See SecurityProfiling, 2017 WL 5150682, *4.

Dated: September 30, 2019                    Respectfully submitted,

                                             /s/ James D. Berquist
                                             John P. Palmer
                                             Texas Bar No. 15430600
                                             palmer@namanhowell.com
                                             NAMAN, HOWELL, SMITH & LEE, PLLC
                                             400 Austin Ave., Suite 800
                                             P.O. Box 1470
                                             Waco, Texas 76703
                                             Telephone: (254) 755-4100
                                             Facsimile: (254) 754-6331

                                             James D. Berquist
                                             Donald L. Jackson
                                             DAVIDSON BERQUIST JACKSON &
                                             GOWDEY, LLP
                                             8300 Greensboro Drive, Suite 500
                                             McLean, Virginia 22102
                                             Telephone: (571) 765-7700
                                             Facsimile: (571) 765-7200




                                                4
Case 6:19-cv-00026-ADA Document 35 Filed 09/30/19 Page 5 of 6




                           Patrick J. Coyne
                           FINNEGAN, HENDERSON, FARABOW,
                           GARRETT & DUNNER, L.L.P.
                           901 New York Avenue, N.W.
                           Washington, D.C. 20001-4413
                           Telephone: (202) 408-4000
                           Facsimile: (202) 408-4400

                           Attorneys for PerDiemCo, LLC




                              5
         Case 6:19-cv-00026-ADA Document 35 Filed 09/30/19 Page 6 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 30, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of such filing (“NEF”)

all counsel of record who have appeared in this case.



                                             By: /s/James D. Berquist
                                               James D. Berquist




                                                6
